


110 HR 4837 IH: SPACE Act
U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4837
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Weldon of Florida
			 (for himself and Mr. Feeney)
			 introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To authorize the Space Shuttle to be flown from 2010
		  through 2015, and to authorize appropriations for the National Aeronautics and
		  Space Administration for this purpose.
	
	
		1.Short titleThis Act may be cited as the
			 Spacefaring Priorities for America’s
			 Continued Exploration Act or the SPACE Act.
		2.FindingsCongress finds the following:
			(1)Russia is not a
			 reliable partner(A)Unless Space Shuttle
			 operations are extended beyond 2010, the United States will be heavily reliant
			 on Russia to supply crew and possibly cargo transport services to the
			 International Space Station during the gap period of 2010 through 2015. There
			 will be no other way to fly our astronauts into space during this
			 period.
				(B)The United States should not increase
			 its reliance on Russia to transport American astronauts into space, given the
			 increasingly divergent views and posturing from Russia. Russia opposes the
			 United States plan to base an antimissile radar system in the Czech Republic
			 and interceptor missiles in Poland to deal with the threat posed by the Iranian
			 nuclear weapons and missile programs. Russia also suspended its participation
			 in the Conventional Forces in Europe (CFE) treaty, one of the most significant
			 arms control agreements of the Cold War years. Additionally, Russia continues
			 to arm some of America’s most hostile adversaries, Iran and Venezuela. Despite
			 United States objections, Russia sold billions of dollars worth of weapons to
			 the regime of Hugo Chavez in 2006. Such meddling is a possible violation of the
			 Monroe Doctrine and a throwback to the Cold War era. Even more troublesome is
			 the Russian history of weapons trading with Iran. Russia has supplied advanced
			 conventional arms technology, missile technology, and nuclear technologies to
			 this very anti-American regime.
				(2)Russia has
			 abused past nasa cooperation agreements(A)In the late 1990s,
			 Russia fell short in fulfilling its commitment to the International Space
			 Station.
				(B)The National Aeronautics and Space
			 Administration (in this Act referred to as NASA) was forced to
			 transfer hundreds of millions of dollars to enable the Russians to complete the
			 critical Space Station service module Zvezda, without which the International
			 Space Station could not operate.
				(C)Russia delayed completion of the
			 Zvezda service module for several years. Under the International Space Station
			 agreement, the Russian government had committed to fund as well as build the
			 Zvezda service module. Subsequent transfers from the United States, in order to
			 complete the module, reflect serious Russian mismanagement in the field of
			 space.
				(D)In 2000, while Russia was failing to
			 meet its commitment to the International Space Station, Russia was diverting
			 financial and human resources away from fulfilling its International Space
			 Station commitments in order to keep the Russian’s Mir Space Station
			 aloft.
				(E)Russia’s past shortcomings in
			 fulfilling commitments to its international space partners should serve as a
			 warning to the United States as we consider increased reliance on Russian space
			 services in the future. It is not prudent for the United States to depend on
			 Russia for access to space given our past experience with this
			 relationship.
				(3)American space
			 science should not be dependent on russian support(A)The United States has
			 already invested billions of dollars in the International Space Station program
			 since its inception.
				(B)There is much research of great value
			 being conducted in space, and on the International Space Station, that may
			 yield tremendous gains. Research being conducted on the International Space
			 Station may help scientists back on Earth develop medicines to treat diseases
			 and help us better understand the Earth’s climate. Many scientists believe that
			 the microgravity environment of space will enable the development of new drugs,
			 vaccines, and other therapies. Equipment on the International Space Station
			 will monitor stratospheric gases, and investigate ozone chemistry.
				(4)The United
			 States must have assured access to space(A)To ensure that the
			 United States realizes the dividends from the considerable investment we have
			 made in the International Space Station, we need to ensure continued access to
			 space for our astronauts. However, NASA’s plan for transport of crew to and
			 from the International Space Station fails to provide necessary redundancies to
			 provide assured access to space.
				(B)NASA anticipates that the Russian
			 Soyuz spacecraft will be the only vehicle for astronaut crew rotation to the
			 International Space Station after 2010. From 2011 until the planned operation
			 of Orion in 2015, NASA likely has no other option for transporting American
			 astronauts to space other than on Russian vehicles.
				(C)NASA has conceded that without the
			 Space Shuttle, it will be unable to transport the Alpha Magnetic Spectrometer
			 (AMS) to the International Space Station. Scientists involved in the
			 development of the AMS acknowledge that it will enhance scientific discoveries.
			 While the AMS has cost over $1,500,000,000 to develop and build, NASA has
			 stated that the remaining Space Shuttle manifest does not allow for transport
			 of the AMS and that it will not be an option to retrofit another launch vehicle
			 in order to fly it into space. Only by extending Space Shuttle operations
			 beyond 2010 will NASA be able to transport the AMS to the International Space
			 Station. As long as the AMS meets all required standards to verify its validity
			 and justify its transport on the Space Shuttle, NASA should fulfill its
			 obligation to the Department of Energy and our international partners.
				(D)In addition, the Japanese Centrifuge
			 Accommodation Module, which can only fly to the International Space Station on
			 the Space Shuttle, will also be unable to reach the Space Station absent
			 extending Space Shuttle operations.
				(5)A better
			 approach(A)Due to NASA’s lack of a
			 backup plan for reliance on the Russians for transport of American astronauts
			 to space, the United States needs a better approach. The best approach is the
			 Space Shuttle, a proven, domestic source of space transport for assured access
			 to space, including the International Space Station, for crew and cargo
			 transport.
				(B)With 2 Shuttle missions per year
			 during the human spaceflight program flight gap between Shuttle and Orion,
			 currently scheduled from 2010 through 2015, we can replace our need to rely on
			 the Russians for crew rotation for the International Space Station.
				(C)Savings from replacing Russian
			 transport services to the International Space Station with the Space Shuttle
			 would pay for a portion of the costs for flying 2 Space Shuttle missions per
			 year.
				(D)Only by closing the gap between 2010
			 and 2015, or until the Orion is operational, will our Nation be able to keep
			 our Nation’s highly skilled and critically important spaceworkers and engineers
			 gainfully employed, and mitigate the loss of critical skills.
				(E)By extending Space Shuttle operations,
			 NASA may realize considerable savings by no longer having to pay retention
			 bonuses to critical space workers. But retention bonuses would not be the only
			 added costs associated with the end of Space Shuttle operations when critical
			 skilled workers leave NASA or its contractors. Recruitment incentives for new
			 workers and contract cost increases could also be incurred by NASA since the
			 majority of the Kennedy Space Center’s workforce are contractors.
				(F)The success of the Constellation
			 program will depend on having the most skilled and experienced workforce
			 possible. The workforce gap, as currently envisioned by NASA, will jeopardize
			 this. NASA has acknowledged that thousands of critical space workers will lose
			 their jobs in the transition from the Space Shuttle to the Constellation
			 program. Continued operation of the Space Shuttle, but on a reduced flight
			 requirement, while also integrating these workers into the Orion program, is
			 the best way to retain many of these critical workers and skill sets.
				(G)An August 2007 study by the Government
			 Accountability Office, NASA Progress Made on Strategic Human Capital
			 Management, but Future Program Challenges Remain, stated that
			 the agency as a whole faces challenges in recruiting and retaining
			 highly experienced senior-level engineers in certain specialties. NASA’s
			 principal workforce challenge will be faced in the transition to the next
			 generation of human space flight systems..
				(H)This Act authorizes for NASA
			 additional funding under section 4 to fully restore the appropriation
			 shortfalls in fiscal years 2007 and 2008 compared to the funds that were
			 authorized for NASA. An additional $1,000,000,000 is authorized in section 4(b)
			 to reimburse NASA for the costs incurred by NASA from the Space Shuttle
			 return-to-flight efforts following the Space Shuttle Columbia disaster.
				3.Prohibition on
			 use of Russian space servicesNASA shall not rely solely on the Russian
			 government for astronaut transport or cargo resupply services. This prohibition
			 does not apply to the current Soyuz emergency escape services for astronauts on
			 the International Space Station.
		4.Additional
			 funding for NASA
			(a)Additional
			 authorization for fiscal year 2007 shortfallThere are authorized to be appropriated to
			 NASA $1,648,000,000, 41.6 percent of which shall be for Exploration Systems,
			 and 28.7 percent of which shall be available for Space Operations.
			(b)Columbia
			 return-to-flightThere are authorized to be appropriated to NASA
			 $1,000,000,000 for emergency funding to reimburse for Columbia return-to-flight
			 costs, of which the Exploration Systems and Space Operations Accounts shall
			 receive funding at the rate proportional to the amounts used to pay the costs
			 associated with the Space Shuttle return-to-flight efforts.
			(c)Additional
			 authorization for fiscal year 2008 shortfallThere are authorized to be appropriated to
			 NASA $1,064,000,000, 41.7 percent of which shall be for Exploration
			 Systems.
			(d)Preservation of funding for
			 programsNASA shall not take any funding from its Exploration
			 Systems account or the Constellation program in order to fund the continued
			 operation of the Space Shuttle program as required in this Act.
			5.Extending Space
			 Shuttle operations
			(a)Use of space
			 shuttle for access to spaceNASA shall fly at least 2 Space Shuttle
			 missions per year for crew transport, instead of Russian crew and cargo
			 services, for the period of 2010 through 2015, or until Orion is operational.
			 There are authorized to be appropriated to NASA such sums as may be necessary,
			 in addition to amounts otherwise authorized, to carry out this subsection,
			 including for the production of more external tanks as may be needed.
			(b)Insufficient
			 fundingExcept as provided under subsection (c), the requirements
			 of this Act shall have effect only to the extent that sufficient funding is
			 appropriated, as authorized under subsection (a). Sufficient funding is defined
			 as funds required to fully or partially comply with the requirements of this
			 Act.
			(c)Report to
			 CongressNASA shall report to Congress not later than 90 days
			 after the date of enactment of this Act on the specific costs and actions
			 needed to extend the operation of the Space Shuttle in accordance with this
			 Act.
			(d)Operational
			 efficienciesAs soon as possible, but no later than March 31,
			 2011, NASA shall investigate areas of reduced operations and enhanced cost
			 savings and implement those that do not impinge the safe operation of the Space
			 Shuttle program, including the following:
				(1)The possible
			 retirement of one Space Shuttle orbiter, leaving 2 to remain operational, in a
			 manner that ensures the safe operation of the Space Shuttle program.
				(2)Significantly reducing changes to the
			 design of the Space Shuttle orbiters, in a manner that ensures the safe
			 operation of the Space Shuttle program. This shall include changes to the Space
			 Shuttle software systems.
				(3)Significantly reducing Space Shuttle
			 orbiter configuration operations and payload configuration operations, in a
			 manner that ensures the safe operation of the Space Shuttle program.
				(4)Maximizing the use
			 of shared personnel between the continued operation of the Space Shuttle and
			 Constellation and other NASA programs.
				(e)FacilitiesIf
			 conflicts arise in NASA’s efforts to allocate facilities, personnel, and other
			 resources in order to fly the Space Shuttle as well as continue the development
			 of Constellation, then NASA shall identify in a report to Congress in advance
			 such conflicts, along with recommendations as to how they can be
			 mitigated.
			6.Shuttle
			 recertificationNot later than
			 6 months after the date of enactment of this Act, NASA shall define achievable
			 and attainable requirements for operation of the Space Shuttle program beyond
			 2010, as recommended by the Columbia Accident Investigation Board. NASA shall
			 transmit these requirements to Congress in the form of a report. NASA shall
			 then immediately begin the process of satisfying these requirements and shall
			 satisfy all requirements no later than March 31, 2010.
		
